DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP5391751 (JP751) taken together with CN1244349 (CN).          JP751 discloses a beverage product comprising a mixture having a dissolved oxygen content of less than 500 parts per billion (Table 1, see values on the left of the slash symbol below column labeled “2週間後” which are values for oxygen amount per parts per million), the beverage having a mixture water and, for example, tea and no sweeteners, no alcohol, and no yeast (see Examples); a sealed container holding the mixture, same inherently preventing the introduction of dissolved oxygen due to said sealing and wherein, a headspace of the container including inert gas (e.g. paragraphs 18 and 71 of translation).          The claims further call for the presence of hops flavor and that the lowered oxygen amount is effective for maintaining hoppy flavor.  CN teaches preparation of a similar beverage that employs the introduction of an inert gas (e.g. carbon dioxide, paragraph 18) and includes water with tea and hops together and without sweetener.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included hops, a notoriously well-known flavoring ingredient, as a matter of flavoring preference in combination with tea as taught in CN.            The claims further call for the beverage to have no calories.  The ingredients of the beverage of JP751 are considered to be non-caloric within the meaning of the instant claims.  If it is shown that this is not the case, it would have been further obvious to have modified the amount of said ingredients to facilitate a non-caloric beverage as a matter of preference of a health consideration.          Claim calls for the oxygen content being less than 100 parts per billion.  Though JP751 discloses 100 parts per billion as the lowest oxygen content (see “0.1” value below “2週間後” in Table 1), it would have been further obvious to have provided modified the JP751 amount of oxygen to be slightly less than 100 parts per billion to meet the claimed limitation as a matter of acceptable error but also through experimental optimization absent a showing of unexpected error that any amount below 100 parts per billion would provide a patentable distinction.           Regarding claim 11, it should be noted that JP751 does not limit the beverage to having tea but can also include other ingredients (see paragraph 33).  In other words, the particular ingredients is not essentially to the invention of JP751.  As CN teaches the use of hop in a non-alcoholic, non-sweetened beverage, it would have been further obvious to have employed only hop or in combination with other flavoring ingredients as same would not be essential to the instant invention.4.       Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP5391751 (JP751) taken together with CN1244349 (CN) and JP 08066171 (JP171).          Claims 3, 8, and 13 further calls for the mixture to be carbonated.  However, it is notoriously well-known to carbonate beverages including tea as taught, for example, by JP171.  It would have been obvious to one having ordinary skill in the art before the effective filing  date of the claimed invention to have made the modified tea of JP751 a carbonated beverage as a matter of preference in view of JP171.         The limitations of claims 4, 5, 9, 10, 14, and 15 have been addressed above.                                                   Double Patenting5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.      Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,197,488. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1-10 are generic to or fully encompass said claims of U.S. Patent No. 11,197,488.  In particular, said claims of U.S. Patent No. 11,197,488 recite a product that is more specific by including tea flavor as an ingredient which is well within the scope of instant claims 1-10.           Regarding instant claim 11-15, it is not seen where removing the tea flavor of claims 11-15 in U.S. Patent No. 11,197,488 would provide a patentable distinction as the purpose of same is intended to impart a particular flavor to the beverage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have exclude tea flavor as an ingredient in the claims of U.S. Patent No. 11,197,488 as a matter of preference depending on the particular taste desired in the beverage product.
6.      Claims 4, 9, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/656863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for oxygen content of less than 500 parts per billions.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any values as limits of purged oxygen within the range of claim 14 (as recited in independent claim 1) of copending Application No. 17/656863 including the range as set forth via instant claims 4, 9, and 14 (as recited in independent claims 1 and 6, respectively) as a matter of preference.           Instant claims 4, 9, and 14 further require the beverage to have no sweeteners and no calories.  It is not seen where the exclusion of sweeteners would provide for a patent able distinction, and it would have been further obvious to have excluded same as a  matter of preference depending on the taste desired in the final product.  As for the limitation of “no calories”, it would also been obvious to have attained same as a matter of preference as a consideration of health.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.7.       Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of copending Application No. 17/656859 (reference application).         Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claims 1-10 are generic to or fully encompass said claims of copending Application No. 17/656859.  In particular, said claims of copending Application No. 17/656859 recite a product that is more specific by including tea flavor as an ingredient (as well as a container as recited) which is well within the scope of instant claims 1-10.           Regarding instant claim 11-15, it is not seen where removing the tea flavor (and other flavors) of claims 11-21 in copending Application No. 17/656859 would provide a patentable distinction as the purpose of same is intended to impart a particular flavor to the beverage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have exclude tea flavor as an ingredient in the claims of U.S. Patent No. 11,197,488 as a matter of preference depending on the particular taste desired in the beverage product.   It should also be noted that that claims 11-21 of copending Application No. 17/656859 as recite the beverage also encompassing a container as claimed.  However, it is not seen where removal of said container would provide for a patentable distinction, and it would have been further obvious to have excluded the container element of claims 11-21 of copending Application No. 17/656859 as a matter of preferences, particular as beverages are present and devoid of a container, albeit for a short time, during pouring or drinking same.         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 26, 2022